Citation Nr: 0612339	
Decision Date: 04/28/06    Archive Date: 05/09/06	

DOCKET NO.  00-12 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
skin disorder, including as the result of herbicide exposure 
in service.  

2.  Entitlement to service connection for left shoulder basal 
cell carcinoma, including as the result of herbicide exposure 
in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1966 to 
December 1968.  This included service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Lincoln, Nebraska, that denied entitlement to service 
connection for the benefits sought.  The case was previously 
before the Board in July 2004 at which time it was remanded 
for both procedural and substantive purposes.  The requested 
actions have been accomplished and the case has been returned 
to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained and the 
duties to notify and assist have been satisfied.  

2.  The veteran served in Vietnam and is presumed to have 
been exposed to herbicides, including Agent Orange.  

3.  There is no competent medical evidence linking any 
current skin disorder to an injury or disease sustained 
during military service, to include inservice exposure to 
Agent Orange.  

4.  Basal cell carcinoma was not present within one year of 
the veteran's discharge from service, and it is not 
etiologically related to the veteran's exposure to herbicides 
or any other incident of service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
chronic acquired skin disorder including based on exposure to 
herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).  

2.  Entitlement to service connection for basal cell 
carcinoma is not established.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. Mar. 3, 2006).  The Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the Court, those 
five elements include:  (1) veterans status; (2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application for benefits.  

In the instant case, the Board finds that VA has complied 
with the VCAA's notification and assistance requirements and 
has obtained and developed all evidence necessary for an 
equitable disposition of the matters on appeal.  One of the 
reasons the case was remanded by the Board in July 2004 was 
for compliance with the VCAA.  In a communication during that 
month, the veteran was told what VA would do to help him with 
his claim.  He was also told how he could help VA and that 
included making sure that VA received all requested records 
that were not in the possession of a Federal department or 
agency.  He was also informed what the evidence had to show 
to support his claim.  

As for assistance, the veteran gave testimony at the hearing 
before a hearing officer at the Lincoln RO in June 1999.  A 
transcript of the hearing proceedings is of record.  Further, 
subsequent to the Board's remand, the veteran was accorded a 
special skin disease examination by VA in March 2005.  The 
entire claims folder was reviewed by the examiner and the 
examiner opined as to whether or not the veteran had any 
chronic acquired skin disorder and/or basal cell carcinoma 
and whether either or both were causally related to service.  
The report of the examination has been associated with the 
claims folder.  The Board also notes that in a February 2004 
statement, the veteran himself indicated that he had no 
further medical evidence to submit regarding the issues on 
appeal.  The Board notes the case has been in appellate 
status for several years already.  It finds that VA has 
complied with the VCAA's notification and assistance 
requirements and the appeal is thus ready to be considered on 
the merits.  

The Board notes that VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112; See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

In this case, the hearing officer decision in April 2000 
preceded the issuance of the VCAA.  However, as noted above, 
the veteran has been provided with every opportunity to 
submit information, he has given testimony at a hearing, and 
he has been given a special skin disease examination by VA.  
There is no indication or reason to believe that the 
decisions of the RO would have been different had the claim 
not been adjudicated before the veteran was provided notice 
required by the VCAA and its implementing regulations.  
Therefore, the Board believes that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and its implementing regulations and that any 
procedural error was not prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war and manifests a malignant tumor to a degree of 
10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam Era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam Era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 U.S.C.A. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied; 
chloracne or other acneform diseases consisting of chloracne, 
Type II diabetes mellitus, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, breast 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall be 
manifested to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6) (iii).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. 198-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for Federal Circuit has determined that a claimant 
is not precluded from establishing service connection with 
proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 
1042 Fed. Cir. (1994).  See Brock v. Brown, 10 Vet. App. 155, 
160-61 (1997).  Thus, presumption is not the sole method for 
showing causation.  

Analysis

In the case at hand, the veteran's service included time in 
the Republic of Vietnam.  Accordingly, exposure to Agent 
Orange is presumed.  

The medical evidence of record includes the report of a skin 
disease examination accorded the veteran by VA in 
August 1999.  He stated that he had had a basal cell cancer 
removed from his left shoulder about one and a half years 
earlier.  He also complained that he had rashes that came and 
went since his discharge from service.  The diagnoses were:  
History of basal cell cancer removed from the left shoulder; 
atopic dermatitis-like lesion over the left forehead; and 
lesions in both antecubital spaces of unknown etiology.  

The outpatient records show the veteran was seen on periodic 
occasions in the years thereafter for skin rechecks.  

Following the Board's remand in July 2004, the veteran was 
accorded a skin disease examination by VA in March 2005.  The 
examiner stated that he reviewed the claims folder quite 
thoroughly.  The veteran reported that a basal cell carcinoma 
had been found between 1989 and 1990 and that it was removed 
twice within a few months.  He believed that it had begun 
about 10 years earlier.  He also mentioned the presence of 
rashes all about the body, including the arms, chest, back, 
and face.  The examiner indicated that review of the records 
showed varying diagnoses, including actinic keratosis, 
eczema, keratin cysts, seborrheic keratoses, atopic 
dermatitis, and lichen planus dermatitis.  The veteran 
complained that the rashes and cysts had gotten worse after 
his time in Vietnam.  He was not currently receiving any 
treatment for them.  Findings were recorded and the veteran 
was given diagnoses of:  Previous basal cell carcinoma of 
left shoulder, excised, with no recurrence; notation of a 
number of diagnoses including actinic keratoses, eczema, 
keratin cysts, seborrheic keratoses, atopic dermatitis, and 
lichen planus dermatitis.  

In response to whether it was as least as likely as not that 
the veteran had a chronic acquired skin disorder and/or basal 
cell carcinoma that was causally related to service, to 
include on the basis of presumed exposure of herbicides in 
Vietnam, the examiner stated the veteran did not have acne or 
chloracne or any changes typical of chloracne secondary to 
Agent Orange exposure.  The examiner stated this was so 
because the veteran did not possess typical changes 
associated with chloracne.  With regard to the basal cell 
carcinoma, the examiner stated that according to current 
medical literature, the most likely cause was ultraviolet 
radiation exposure, or sunlight.  He concluded it was 
therefore as least as likely as not that sunlight exposure 
played into the basal cell cancer that the veteran had 
removed from the left shoulder.  Concerning other lesions, 
while there appeared to be no specific etiology for them, the 
examiner noted the veteran stated he believed the skin rash 
was noticed prior to Vietnam and the cysts and rashes 
worsened after Vietnam, "so it would be sheer speculation to 
determine the specific etiology of these."  The examiner 
opined that the veteran's basal cell carcinoma "most likely" 
came from excessive sun exposure.  

The examiner added that basal cell carcinoma was not among 
the diseases subject to presumptive service connection on an 
Agent Orange basis.  He added the other skin issues were 
quite common in the general population and he stated that 
according to the current Agent Orange guidelines, there was 
no relationship between them and Agent Orange exposure.  The 
examiner noted that the veteran was insistent that there was 
documentation in his medical records about visiting clinics 
at Fort Belvoir whiel in service concerning skin issues, but 
the examiner indicated that when he reviewed the documents 
twice and again with the veteran, he could not find any 
evidence or documentation about skin issues while the veteran 
was on active duty.  

After a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims of entitlement to service connection for basal 
cell carcinoma and/or a chronic acquired skin disorder.  

The evidence does not suggest that the veteran had basal cell 
carcinoma during service or for years thereafter.  The 
veteran contends that he has a skin disorder and basal cell 
carcinoma that are related to his military service.  In the 
alternative, he contends that they are related to his 
exposure to Agent Orange during service.  

His own assertions that he believes there is a causal 
relationship between any current skin disease and/or basal 
cell carcinoma at this time and his active service do not 
constitute competent medical evidence.  While he is competent 
to report on his own symptoms, as a lay person without 
medical training, he is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu v. Derwinski, 2 Vet. App.  494 (1992).  

There is no objective medical evidence of a chronic acquired 
skin disorder or basal cell carcinoma for years following 
service discharge.  Supporting medical evidence is required.  
See Voerth v. West, 13 Vet. App. 117 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  

The Board notes that the skin disorders the veteran has been 
documented as having and basal cell carcinoma are not among 
the diseases subject to presumptive service connection on an 
Agent Orange basis because the Secretary of VA has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure of humans to an herbicide agent, and the incurrence 
of chronic basal cell carcinoma in humans or on the various 
skin problems the veteran has had.  See 38 C.F.R. § 3.309(e).  
The VA physician conducting the skin disease examination in 
March 2005 noted that he had thoroughly reviewed the claims 
folder.  This would include the statements from the veteran 
regarding his history of skin problems.  The examiner was 
unequivocal in indicating he did not find a causal connection 
between any current basal cell carcinoma and/or any current 
skin problems on the one hand and the veteran's service, 
including his time in Vietnam on the other hand.  There is no 
medical opinion to the contrary.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection on 
either a direct or presumptive basis.  


ORDER

Service connection for a chronic acquired skin disorder is 
denied.  

Service connection for left shoulder basal cell carcinoma is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


